Opinion issued July 27, 2006











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00603-CR
____________

IN RE GERALD D. MCGOWAN




Original Proceeding on Petition for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Applicant, Gerald D. McGowan, has filed a petition for writ of habeas
corpus in this Court.  He requests that we issue a writ ordering his bond to be
reduced.  The courts of appeals have no original habeas corpus jurisdiction in
criminal matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio
1999, no pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st
Dist.] 1981, orig. proceeding); Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2005). 
Therefore, we are without jurisdiction to grant habeas corpus relief.
               Even if we were to treat the application as a petition for writ of mandamus,
we would still have to deny relief because we do not have a record showing that
applicant made any request of the trial court to perform a nondiscretionary act that the
trial court refused.  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston
[1st Dist.] 1992, orig. proceeding). 
               Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Keyes, Alcala and Bland.